16 Hatidhar St., P.O. Box 4131, Etgarim Building, Ra'anana Industrial Park, 43665, Israel Tel: + Fax: + February 10, 2012 United States Securities and Exchange Commission Division of Corporation Finance One Station Place treet Washington, D.C. 20549-6010 Attn: Amanda Ravitz, Assistant Director Re: TopSpin Medical, Inc. Form 8-K Filed January 5, 2012 File No. 333-144472 Dear Ms. Ravitz: We are in receipt of the letter, dated February 1, 2012, from the staff of the Corporate Finance Division of the Securities and Exchange Commission in reference to the above-listed filing.We are in the process of gathering the relevant information necessary to prepare our response and expect to file a response letter as well as an amendment to the above-listed filing on or about February 22, 2012. Please contact me at +972.9.744.2440 if you have any questions. Very Truly Yours, /s/Uri Ben-Or Uri Ben-Or Chief Financial Officer TopSpin Medical, Inc.
